Citation Nr: 0908459	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-05 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected inactive, far-advanced pulmonary 
tuberculosis with pleuroparenchymal thickening, parenchymal 
scarring and restrictive defective.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active military service from February 1946 to 
June 1947.  

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of a September 2002 rating decision 
by the RO that denied the claim for a rating in excess of 30 
percent for the service-connected inactive pulmonary 
tuberculosis.  

The Board subsequently denied the claim in a decision 
promulgated in November 2006.  

In February 2008 pursuant to a Joint Motion, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the November 2006 decision.  The Court then remanded the 
matter to the Board for compliance with the instructions of 
the Joint Motion.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran of any further action required on his part.  


REMAND

The February 2008 Joint Motion found that "VA failed to 
satisfy its duty to assist when it failed to provide an 
examination which adequately evaluated Appellant's service-
connected condition.  See page two of Joint Motion.  

The Joint Motion added that, while the Board "properly 
consider possible evaluations" under pertinent diagnostic 
codes to determine if the Veteran's respiratory disability 
might warrant higher evaluation under the "General Rating 
Formula for Restrictive Lung Disease" [see 38 C.F.R. 
§ 4.97], there was no evidence that VA afforded the Veteran 
DLCO or oxygen consumption tests.  See page three of Joint 
Motion.  

It was added that the parties noted that the results of FEV-
1, FEV-1/FVC, DLCO, and oxygen consumption tests are each 
independent criteria for different ratings under 38 C.F.R. 
§ 4.97.  See page four of Joint Motion.  

Finally, it was noted that neither the examiner in March 2004 
nor the Board provided any indication that DLCO or oxygen 
consumption tests were "not needed" or "not useful."  See 
VBA's Disability Examination Worksheet for Respiratory 
(Obstructive, Restrictive, and Interstitial)" conditions.  
Id.  

As such, in order to comply with the February 2008 Joint 
Motion, pursuant to this remand, the RO must afford the 
Veteran a VA examination to properly consider and evaluate 
the service-connected respiratory disorder.  

The Board also observes that the Veteran, in February 2009, 
submitted additional VA medical evidence directly the Board.  
These records are dated from November 2005 to January 2009.  
Of note, is a January 2009 pulmonary function test report.  

The Veteran did not submit a waiver of initial consideration 
of this evidence by the RO.  In Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
the Board is prohibited from considering additional evidence 
without having to remand the case to the AOJ for initial 
consideration, unless having an appropriate waiver from the 
Veteran.  

Additionally, as this matter is being remanded, the RO should 
take the opportunity to ensure that all duties to notify and 
assist are fulfilled.  Specifically, the Veteran should be 
provided notice consistent with the recent decision (and 
pertinent included findings) issued by the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the Veteran 
notice in accordance with the recent 
decision (and pertinent included 
findings) issued by the Court in Vazquez-
Flores, supra.  

2.  The RO should arrange for the Veteran 
to be examined by VA to determine the 
severity of his service-connected 
inactive, far-advanced pulmonary 
tuberculosis with pleuroparenchymal 
thickening, parenchymal scarring and 
restrictive defect.  The examiner must be 
provided with the claim folder for 
consideration, and the examination report 
should reflect that the claim folder was 
reviewed.  

All necessary testing should be done, to 
include pulmonary function test (PFT) 
(both before and after bronchodilator) 
and any other appropriate testing.  The 
examiner should review the results of all 
testing prior to completion of the 
examination report.  The PFT results 
should be recorded in the appropriate 
manner for rating purposes, to include:  
a) the percentage of predicted of FEV-1; 
b) the percentage of predicted of FEV-
1/FVC; and c) the percentage of predicted 
of DLCO (SB).  

The examiner should also specifically 
determine and note whether the Veteran 
has:  a) cor pulmonale (right heart 
failure), or; b) right ventricular 
hypertrophy, or; c) pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or; d) episode(s) of 
acute respiratory failure, or; e) 
requires outpatient oxygen therapy; and 
f) the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

In the event that examiner is of the 
opinion that DLCO and/or oxygen testing 
is either "not needed" or "not useful" 
he or she should clearly so state, and, 
provide a statement as to why (e.g., 
there are decreased lung volumes that 
would not yield valid test results).  

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for any VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  To help avoid future remands, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken before returning the case to 
the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence (to include that submitted 
to the Board in February 2009) and legal 
authority.  If any benefit sought on 
appeal continues to be denied, the 
Veteran and his representative must be 
furnished a SSOC that includes all of the 
applicable law and regulations.  The 
Veteran and his representative should 
then be afforded the requisite 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of final appellate consideration.  

The Veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

